11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                        JUDGMENT


Trinity D. Crawford, individually and on  * From the 142nd District Court
behalf of Precision Frac, LLC, Blue Gold    of Midland County
Energy, LLC, Blue Gold Energy Barstow,      Trial Court No. CV54756.
LLC, and Karmic Energy, LLC; Chad A.
Carson, individually and on behalf of
Precision Frac, LLC, Blue Gold Energy, LLC,
Blue Gold Energy Barstow, LLC, and
Karmic Energy, LLC; Kalee VanMeter;
and Donnie Seburg,

Vs. No. 11-18-00306-CV                         * May 16, 2019

Jarrod E. Davis a/k/a Jared E. Davis,          * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in the order below. Therefore, in accordance with this court's opinion, we reverse the
trial court’s order to the extent that it denied Appellants’ TCPA motion to dismiss,
and we render judgment that Appellee’s counterclaims for wrongful injunction,
tortious interference with a contract, and tortious interference with a business relation
be dismissed with prejudice. We reverse the trial court’s order regarding attorney’s
fees awarded to Appellee, and we render judgment that Appellee take nothing in that
regard. We remand the cause to the trial court for further proceedings consistent with
this court’s opinion. The costs incurred by reason of this appeal are taxed against
Jarrod E. Davis a/k/a Jared E. Davis.